The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of ramp species B and workstation species C in the reply filed on 1/26/21 is acknowledged. The traversal is on the ground(s) that it is inappropriate to base an election of species requirement on claims. This is not found persuasive because, notwithstanding applicant’s assertion otherwise, the election was not based on the claims themselves. Rather, the election between ramp species was based on different figures (e.g., see the first sentence of par. 2 of the election requirement) and the election between workstation species was based on the descriptions thereof given in the specification (e.g., see the second sentence of par. 2 of the election requirement). While it is true that the examiner, in the paragraph following the above-noted passages, mapped the various species to specific claims, that is because the Office is required to provide a reason why the restriction (election) requirement is valid, i.e., the manner in which the species are independent and distinct, and showing that the claims to the various species recite mutually exclusive characteristics of the species (which is precisely what the mapping of the claims shows) is explicitly defined by the Office as an appropriate supporting rationale for the election. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 2, 7, 21 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The IDS filed 10/28/19 contains two citations with typographical errors (invalid document numbers). These are US Patent citation No. 24 and US Patent Application Publication citation No. 9. As such, these two citations have not been considered. All other citations of this (and all other) IDS have been considered.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 10-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10, line 7, the recitation “the workstation” lacks antecedent basis;
and lines 11, 13 and 15, it is not clear what is meant by “pinions or … pinions” (also applies to claim 11, line 3).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19, 20, 22-30 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lert (US 2014/0288696).
Lert shows an automated storage-and-retrieval system, comprising:
a multi-level storage structure 12 comprising a plurality of racks 18 separated by aisles 16, each rack comprising a set of container supports 25 (Fig. 3; also note par. [0053]: “steel columns … tied together with cross-bracing”) configured to store containers T, which hold objects therein, at a plurality of storage levels within each aisle, and at least one set of inclined or vertical tracks 20 disposed between and connecting levels of the multi-level storage structure;
a workstation 30 configured to allow a picker to transfer one or more objects to and/or from individual ones of the containers at the workstation;

(at least) first and second wheels 42 configured to enable the mobile robot to steer around a horizontal surface to thereby enable the mobile robot to enter an aisle and to approach and exit a workstation (pars. [0074] – [0076]); and
a vertical drive for propelling the mobile robot along the inclined or vertical tracks (see par. [0077]: “supplemental drive means”); 
wherein the workstation is contiguous to and raised relative to the horizontal surface around which the mobile robot can steer using the first and second wheels thereof (see Fig. 7: “tilt track 32”).
Re claim 20, the first and second wheels of the mobile robot also enable the mobile robot to travel from the horizontal surface to a position at the workstation that is raised relative to the horizontal surface, and vice versa, without using the vertical drive.
Re claim 22, the workstation comprises a surface angled to facilitate picking and placing of objects into and out of a container positioned at the surface of the workstation on the mobile robot.
Re claim 23, the automated storage-and-retrieval system of Lert further comprises a central control system managing travel of the plurality of mobile robots to and from the workstation (par. [0034]).
Re claim 24, the workstation receives multiple mobile robots simultaneously (Figs. 6-7).

Re claims 26 and 27, the automated storage-and-retrieval system further comprises a picker for transferring objects from the product tote to the order tote, wherein the picker can be either human or an automated robot (par. [0102]).
Re claim 28, the automated storage-and-retrieval system further comprises a central control system managing transfer of objects from the product tote to the order tote (par. [0085]).
Re claims 29 and 30, Lert further discloses that each mobile robot of the plurality of mobile robots comprises a tote transfer drive configured to extend laterally from both sides of the mobile robot to transfer a tote to or from either of two container supports next to which the mobile robot is positioned on either side of the mobile robot within an aisle (see pars. [0071] – [0072]: “tote transfer mechanisms”).
Re claim 32, refer to the analysis of the analogous portions of claims 19 and 20 set forth above.

Claims 10-12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zombori (US 9,181,030).
Zombori shows a multi-level storage structure comprising a plurality of racks 14 separated by aisles 20, each rack comprising a set of container supports 14 configured to store containers 30, which hold objects therein, at a plurality of storage levels within each aisle, and at least one set of inclined or vertical tracks 224 disposed between and 
a mobile robot 100 configured to transport a selected one of the containers from the multi-level storage structure to a workstation (noting that, as indicated in par. 8 above, the reference to the workstation in claim 10 lacks antecedent basis and as such is not considered to be a required limitation; further, Zombori discloses bringing the selected container to “a desired location”, which clearly could be a workstation), the mobile robot comprising:
first and second wheels configured to enable the mobile robot to steer around a horizontal surface to thereby enable the mobile robot to enter and exit an aisle of the multilevel storage structure (unlabeled wheels can be seen in at least Fig. 2, while col. 4:65 references a “steering mechanism”; also note steerable wheels 112 in the Figs. 19-20 embodiment);
first and second pinions or sprockets 222 [or pinions] each having a retracted position and an extended position (Figs. 1-3);
the first and second pinions or sprockets [or pinions] configured to be in the retracted position as the mobile robot moves horizontally within the aisle (Figs. 1-2); and
the first and second pinions or sprockets [or pinions] configured to selectively engage with the inclined or vertical tracks of the multi-level storage structure in the extended position to propel the mobile robot in at least one vertical direction along the inclined or vertical tracks of the multi-level storage structure (Figs. 1-3).

Re claim 12, note the Fig.6-9 embodiment in which first and second chains 252 are “affixed”, as broadly claimed (see Fig. 8), to portions of the inclined or vertical tracks, and wherein first and second sprockets or pinions 254 are configured to engage the first and second chains for traction while moving vertically.
Re claim 16, at least the Fig. 15 embodiment shows third and fourth sprockets or pinions 236 each having a retracted position and an extended position;
the third and fourth sprockets or pinions configured to be in the retracted position as the mobile robot moves horizontally within the aisle (left side of Fig. 15); and
the third and fourth sprockets or pinions configured to selectively engage with the inclined or vertical tracks of the multi-level storage structure in the extended position (right side of Fig. 15) to propel the mobile robot in the at least one vertical direction along the inclined or vertical tracks of the multi-level storage structure (note that the figure only shows one side of the mobile robot).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zombori.
Re claim 13, the Figs. 1-3 embodiment of Zombori utilizes a single motor 218 instead of two motors for driving the sprockets or pinions between the retracted and extended positions. Other embodiments, particularly those shown in Figs. 6-9 and 15, potentially could utilize multiple motors, but this is not explicitly disclosed. 
In any event, it would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Zombori by providing separate motors for driving the sprockets or pinions between the extended and retracted positions, since it has been held that the mere duplication of the essential parts of a device involves only routine skill in the art.
Re claim 14, it would have been a mere design expediency to control the motors independently to maintain the robot in a horizontal orientation during vertical movement thereof. Note that maintaining horizontal orientation is a desirable feature (col. 7:42-50).

Re claims 17 and 18, the above-noted Figs. 6-9 embodiment utilizes four sprockets or pinions 254, (at least) four bearing wheels 256, and four chains 252. While this embodiment does not meet the limitations of claim 16 from which these claims depend, it nevertheless would have been an obvious design expediency to have combined the features of the various embodiments to arrive at the claimed invention.

Claims 19 and 22-31 are rejected under 35 U.S.C. 103 as being unpatentable over Zombori in view of Stefani (US 6,805,526).
Zombori discloses all limitations of claim 19 except a workstation configured to allow a picker to transfer one or more objects to and/or from individual ones of the containers at the workstation, wherein the workstation is contiguous to and raised relative to the horizontal surface around which the mobile robot can steer using the first and second wheels thereof. However, as noted above, Zombori does disclose delivering the containers to a desired location, which could be a workstation.
Stefani shows an automated storage and retrieval system (Figs. 12-16 embodiment) wherein mobile robots 5 have wheels 900 for travel along horizontal surface 6, 600 as well as a vertical drive (extendable and retractable pinions or sprockets 800/810) for propelling the robot along vertical tracks 700, wherein the robots can transport a selected container 3 from storage racks 1 and deliver it to a workstation 19, 40 at which a picker is present, wherein the workstation is contiguous to and raised 
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Zombori by providing a workstation configured to allow a picker to transfer one or more objects to and/or from individual ones of the containers at the workstation, wherein the workstation was contiguous to and raised relative to the horizontal surface around which the mobile robot steers using the first and second wheels thereof, as suggested by Stefani, to provide a convenient location at which to transfer objects to or from the selected containers, such as storage for incoming items or order fulfillment for outgoing items.
Re claim 22, it would have been an obvious design expediency to have provided a surface angled to facilitate picking and placing of objects into and out of a container positioned at the surface of the workstation on the mobile robot, for improved operator ergonomics and comfort.
Re claim 23, the automated storage-and-retrieval system of Zombori would obviously include a central control system managing travel of the plurality of mobile robots to and from the workstation, as alluded to in col. 2:22-27.
Re claim 24, the workstation could obviously receive multiple mobile robots simultaneously, if desired or necessary.
Re claim 25, the workstation could obviously receive a first mobile robot containing a product tote having objects for fulfilling orders and a second mobile robot containing an order tote having objects of a fulfilled order, for improved efficiency and throughput.

Re claim 28, the automated storage-and-retrieval system of Zombori as modified could obviously comprise a central control system for managing transfer of objects from the product tote to the order tote, to streamline and simplify picking operations.
Re claims 29 and 30, Zombori further discloses that each mobile robot of the plurality of mobile robots comprises a tote transfer drive 130 configured to extend laterally from both sides of the mobile robot to transfer a tote to or from either of two container supports next to which the mobile robot is positioned on either side of the mobile robot within an aisle (see Fig. 1 and col. 5:34-50; also note Fig. 20).
Re claim 31, as noted previously with respect to claim 10, Zombori shows the vertical drive to comprise:
first and second pinions or sprockets 222 each having a retracted position and an extended position;
the first and second pinions or sprockets configured to be in the retracted position as the mobile robot moves horizontally within the aisle; and
the first and second pinions or sprockets configured to selectively engage with the inclined or vertical tracks of the multi-level storage structure in the extended position to propel the mobile robot in at least one vertical direction along the inclined or vertical tracks of the multi-level storage structure.
Claims 1, 3-6, 8, 9, 20 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Zombori in view of Stefani, as applied to claims 19 and 22-31 above, and further in view of Minges (US 7,640,863).
Zombori as modified teaches all limitations of claim 1 except the first and second wheels of the mobile robot do not also enable the mobile robot to travel from the horizontal surface to a position at the workstation that is raised relative to the horizontal surface, and vice versa, without using the first and second sprockets or pinions.
Minges shows a mobile robot 10 for use in a substantially equivalent warehouse environment, wherein wheels 2 thereof enable the robot to travel along a horizontal surface 4 and also to travel (via inclined surface 30) from the horizontal surface to a position that is raised relative to the horizontal surface, and vice versa, without using separate sprockets or pinions.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have further modified the apparatus of Zombori by configuring the first and second wheels of the mobile robot such that they enabled the mobile robot to travel from the horizontal surface to a position at the workstation that was raised relative to the horizontal surface, and vice versa, without using the first and second sprockets or pinions, as shown by Minges, to provide quicker and more efficient travel of the robot to and from the workstation.
Re claim 3, Zombori shows that the at least one set of inclined or vertical tracks are passive and the mobile robot selectively engages the at least one set of inclined or vertical tracks by moving the first and second sprockets or pinions from a non-engaging 
Re claim 4, Zombori as modified shows that the at least one set of inclined or vertical tracks are positioned adjacent to a set of horizontal tracks (col. 4:65); and (as shown by Stefani), the mobile robot extends the first and second wheels and retracts the first and second sprockets or pinions when traveling on the set of horizontal tracks, and extends the first and second sprockets or pinions and retracts the first and second wheels when traveling on the at least one set of inclined or vertical tracks.
Re claim 5, as noted above with respect to claim 22, it would have been obvious to have configured the workstation to tilt the mobile robot at an angle towards the picker to make it easier for the picker to transfer one or more objects to and/or from individual ones of the containers at the workstation.
Re claim 6, Zombori discloses at least one horizontal transit deck contiguous to at least two aisles, the at least one horizontal transit deck enabling the mobile robot to enter and exit the at least two aisles from and to the at least one horizontal transit deck, and travel horizontally to any other location also contiguous to the at least one transit deck (implicit from col. 12:56-67).
Re claim 8, refer to the analysis of analogous claim 3 above.
Re claim 9, refer to the analysis of analogous claim 4 above.
Re claims 20 and 32, as these claims contain the same limitations discussed above with respect to claim 1, no further discussion is deemed necessary.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

3/18/21